PER CURIAM.
After this court held in Hotel Properties, Ltd. v. Heritage Insurance Co., 456 So.2d 1249 (Fla. 3d DCA 1984), pet. for review denied, 464 So.2d 555 (Fla.1985), that its insurance policies did not cover the loss of rental income sustained as a result of the destruction of a leased, separately owned restaurant and bar on its hotel premises, Hotel Properties, Ltd. brought the instant *545action against its general insurance agents based on their failure to procure a policy which would have provided that coverage. We reverse the summary judgment entered below for the agents because the record raises genuine issues as to liability on theories both of breach of contract and of professional negligence. See Seascape of Hickory Point Condominium Association v. Associated Insurance Services, 443 So.2d 488 (Fla. 2d DCA 1984); deMarlor v. Foley Carter Insurance Co., 386 So.2d 22 (Fla. 2d DCA 1980); Caplan v. La Chance, 219 So.2d 89 (Fla. 3d DCA 1969); Duncanson v. Service First, Inc., 157 So.2d 696 (Fla. 3d DCA 1963); Annot., Liability of Insurance Agent or Broker on Ground of Inadequacy of Liability Insurance Coverage Procured, 72 A.L.R.3d 704 (1976). Since we similarly do not agree that the appellant is entitled to summary judgment in its favor, the cause is remanded for trial.
Reversed and remanded.